Name: Commission Regulation (EEC) No 1936/87 of 3 July 1987 re-establishing the levying of customs duties on under garments, knitted or crocheted, products of category 13 (code 40.0130) and woven fabrics of synthetic fibres (discontinuous or waste), unbleached or bleached, products of category ex 3 (code 40.0033) originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7 . 87 Official Journal of the European Communities No L 185/23 COMMISSION REGULATION (EEC) No 1936/87 of 3 July 1987 re-establishing the levying of customs duties on under garments , knitted or crocheted, products of category 13 (code 40.0130) and woven fabrics of synthetic fibres (discontinuous or waste), unbleached or bleached, products of category ex 3 (code 40.0033) originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of under garments, knitted or crocheted, products of category 13 and woven fabrics of synthetic fibres (discontinuous or waste), unbleached or bleached, products of category ex 3, the relevant ceilings amount to 99 000 pieces and 5 100 tonnes, respectively ; Whereas on 1 June 1987 imports of the products in ques ­ tion into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas it is appro ­ priate to re-establish the levying of customs duties for the products in question with regard to India, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 7 July 1987 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in India : Code Category CCT heading No NIMEXE code ( 1986) Description ( 1 ) (2) (3) (4) 40.0130 13 60.04 ex B 60.04-36, 48 , 56, 66 , 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's or boys' underpants and briefs, women's or girls ' knickers and briefs, knitted or crocheted, of wool, cotton or synthetic or regenerated textile fibres 40.0033 ex 3 ex 56.07 A 56.07-04, 10 , 20, 30 , 39 , 45 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics :  Unbleached or bleached (&gt;) OJ No L 373 , 31 . 12 . 1986, p. 68 . 4. 7. 87No L 185/24 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1987 . For the Commission COCKFIELD Vice-President